 In the Matter of TmEH.W. MADISON COMPANYandAMERICANFEDERATION OF LABORCase No. R-2594-Decided June 11, 1941Investigation and Certification of Representatives:stipulation for certificationon consent election.Mr. Walter E. TaagandMr. Hugh, E. Sperry,for the Board.Mr. J. M. Irwin,of Medina, Ohio, for the Company.Mr. Howard Reed,of Medina, Ohio, for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn April 4, 1941, the American Federation of Labor, hereincalled the Union, filed- with the Rigional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The H. W. Madison Company, herein called the Company, en-gaged in packing food products at Medina, Ohio, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On May 7, 1941, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing on due notice.On May 6, 1941, the Company, the Union, the Regional Director,and an attorney for the Board entered into a "STIPULATIONFOR CERTIFICATION ON CONSENT ELECTION."Pursuant to the stipulation an election by secret ballot was con-ducted on May 19, 1941, under the direction and supervision of theRegional Director among all production and maintenance employeesof the Company at its Medina, Ohio, plant, exclusive of foremen,truck drivers, chemists, engineers, watchmen, clerical workers, andoffice employees, to determine whether or not said employees de-32 N L. R. B., No. 109.583 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDsired to be represented by the Union for the purposes of collectivebargaining with the Company.On May 21, 1941, the Regional Di-rector issued and duly served upon the parties his Election Reporton the ballot.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total number of employees eligible to vote------------------ 233Total number voted ---------------------------------------- 211Total number of valid votes cast----------------------------- 211Total number of votes for the American Federation of Labor __ 155Total number of votes against the American Federation ofLabor ----------------------------------------------------56Total number of blank ballots--------------------------------0Total number of void ballots-------------------------------0Total number of challenged ballots---------------------------0Upon the basis of the stipulation; the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The H. W. Madison Company, Medina,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees employed by theCompany at its Medina, Ohio, plant, exclusive of foremen, truckdrivers, chemists, engineers, watchmen, clerical workers, and officeemployees, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.American Federation of Labor has been designated and selectedby a-majority of the employees in the above unit as their representa-tive for the purposes of collective bargaining and is the exclusiverepresentative of all the employees in said unit within the meaningof Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, - .-IT IS HEREBY CERTIFIEDthat the American Federation of Labor hasbeen- designated and selected by a majority of the production andmaintenance employees at the Medina, Ohio. plant of The H. W. THE H. W. MADISION 'COMPANY585Madison Company, exclusive of foremen, truck drivers, chemists,engineers, watchmen, clerical workers, and office employees, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the Act, AmericanFederation of Labor is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.